              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:12-cr-00105-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
SENITA BIRT DILL,               )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) Requesting the Court Reduce the

Sentence of Senita Dill for Extraordinary and Compelling Reasons in Light

of the First Step Act.” [Doc. 75]. Also pending before the Court is the

Government’s Motion to Seal Exhibit. [Doc. 78]. The Government opposes

the Defendant’s motion for a reduction of her sentence. [Doc. 77].

I.    BACKGROUND

      In April 2014, the Defendant Senita Birt Dill was sentenced to a term

of 324 months’ imprisonment for her role in a massive scheme to defraud

the United States by stealing, buying or otherwise acquiring the identities of

dozens of people and filing over one thousand fraudulent tax returns in their




     Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 1 of 9
names. [Docs. 31, 41]. The Defendant is currently serving this sentence at

FCI Coleman Low, and her projected release date is May 6, 2035.1

         The Defendant now seeks a reduction in her sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) due to the ongoing coronavirus pandemic. [Doc.

75].

II.      DISCUSSION

         A.     Defendant’s Motion for Compassionate Release

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of her sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted her administrative remedies as required by statute. [Doc. 77at 2].

Accordingly, the Court will proceed to address the merits of the Defendant’s

motion.


1   See https://www.bop.gov/inmateloc/ (last visited Oct. 19, 2020).

                                              2



        Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 2 of 9
      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                    See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, 820 F.
App’x 229, 230 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s compassionate
release motion where district court failed to consider the policy statement set forth in §
1B1.3 and its comments).

                                            3



      Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 3 of 9
and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

     Here, the Defendant is a 53-year-old woman with a variety of health

conditions, including “Chronic Asthma, Chronic Migranes [sic], Vitamin D

deficiency, Gastroenditis [sic], Gastro Pareses [sic], Hormonal Replacement,

Chronic Back Pain, Sciatic Nerve Problems in her legs, Sinus pain and

allergies.” [Doc. 75 at 3]. She also asserts that she had Legionella earlier

this year. [Id.]. Her BOP medical records document some, but not all, of

these claimed conditions. [See Doc. 77-1: BOP Medical Records]. These

records indicate that the Defendant does suffer from migraines and sciatica,

which are being treated with medication and stretching exercises. [Id. at 5,

23, 34-36]. The records also indicate that the Defendant has “asthma,

unspecified,” for which she was prescribed an inhaler to use as needed.

[See Doc. 77-1 at 23, 75]. They further indicate that she had a Vitamin D

deficiency in 2019, but that was resolved with a vitamin supplement. [Id. at

37-38].   The records also indicate that she had gastroenteritis and

gastroparesis, but that these conditions were resolved without any apparent

long-term effects. [Id. at 65-66]. In short, the medical records provided by

the Government demonstrate that the Defendant is receiving appropriate


                                      4



     Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 4 of 9
medical treatment at Coleman, that none of these conditions is terminal, and

that she is adequately able to provide self-care. As such, none of these

conditions—either individually or collectively—qualify as an extraordinary or

compelling reason to modify her sentence.

      Notably, the Defendant tested positive for the coronavirus in July 2020

and complained of body aches and a headache. [Doc. 77-1 at 7, 10, 16, 18,

20]. In early August, she was released from a ten-day quarantine after

demonstrating no symptoms. [Id. at 7]. The Defendant’s medical records

lack any indication that further medical interventions were required or that

she demonstrated any severe symptoms. [See id.]. It appears that she had

a mild case and that none of her cited medical concerns exacerbated her

illness.

      Finally, the mere fact that the Defendant faces a potential risk of re-

contracting COVID-19 is not sufficient to justify her release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the




                                       5



      Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 5 of 9
virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

This is especially true where, as here, the Defendant has already

contracted—and beaten—the virus.4             For all these reasons, the Court

concludes that the Defendant has failed to establish an “extraordinary and

compelling reason” for a sentence reduction under § 3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for her release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” U.S.S.G. §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).




3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

4 While it is unclear how long COVID-19 immunity might last following infection, it is
reasonable to assume that the Defendant is not at risk of infection for some time. See
CDC, COVID-19/Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html (last accessed Oct. 19, 2020).


                                          6



      Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 6 of 9
      Here, the Defendant’s current sentence is sufficient but not greater

than necessary given the nature of her criminal conduct. Over the course of

the three years, the Defendant and her co-conspirators fraudulently obtained

personal identification information from dozens of people and used that

information to file over 1,000 false tax returns. [Doc. 31: PSR at 4-5]. Some

of these victims were patients at mental health hospitals, disabled persons,

veterans, children, prison inmates, college students, and deceased persons.

[Id. at 5]. The Defendant used these stolen identities to make claims for tax

refunds in excess of $5 million, and actually received just short of $4 million

from taxpayers. [Id.]. Additionally, the Defendant had multiple prior state

and federal convictions for fraud and was under federal court supervision at

the time that she committed the present offense. [Id. at 13-16]. Based on

the nature of the offense conduct and the Defendant’s significant criminal

history, the Court finds that the need for the sentence to reflect the true extent

and seriousness of the Defendant’s offense, to promote respect for the law,

to provide just punishment, to afford adequate deterrence, and to protect the

public from the Defendant’s further crimes all militate against a reduced

sentence in this case.




                                        7



     Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 7 of 9
     For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for the Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of her continued incarceration.

Accordingly, the Defendant’s motion for a sentence reduction is denied.

     B.    Government’s Motion to Seal

     The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 77-1] filed in support of its Response to

the Defendant’s Motion for Compassionate Release. For grounds, counsel

states that the medical records contain highly personal and confidential

material concerning the Defendant’s medical conditions. [Doc. 78].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

October 13, 2020, and such motion has been accessible to the public


                                     8



     Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 8 of 9
through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) Requesting the Court Reduce the

Sentence of Senita Dill for Extraordinary and Compelling Reasons in light of

the First Step Act” [Doc. 75] is DENIED.

      IT IS FURTHER ORDERED that the Government’s Motion to Seal

Exhibit [Doc. 78] is GRANTED, and the medical records submitted in support

of the Government’s Response [Doc. 77-1] shall be filed under seal and shall

remain under seal until further Order
                                 Signed:of the 23,
                                        October Court.
                                                   2020


      IT IS SO ORDERED.




                                         9



     Case 1:12-cr-00105-MR-WCM Document 80 Filed 10/23/20 Page 9 of 9
